DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites an optical device, comprising: a display device configured to output a display image; a lens on one side of the display device; and a polarization control unit between the display device and the lens and configured to output the display image output from the display device as first polarized light or second polarized light, wherein the lens comprises: a first polarizing mirror configured to reflect a display image of the first polarized light and to transmit a display image of the second polarized light; and a second polarizing mirror configured to reflect a display image of the second polarized light and to transmit a display image of the first polarized light. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 1, Cho et al (U.S. PGPub No. 2015/0219911) teaches an optical device, comprising: a display device (Fig 1, 400) configured to output a display image; a lens (600) on one side of the display device; and a polarization control unit (700) between the display 
Iwane (U.S. PGPub No. 2016/007751) teaches first (Fig 1, 121) and second micro mirrors (121). 
However, neither Cho, nor Iwane, teach or suggest, the specific limitations of “wherein the lens comprises: a first polarizing mirror configured to reflect a display image of the first polarized light and to transmit a display image of the second polarized light; and a second polarizing mirror configured to reflect a display image of the second polarized light and to transmit a display image of the first polarized light” nor would it have been obvious to do so in combination. 
Claims 2-18 are also allowable for depending on claim 1. 

Claim 19 recites a method of driving an optical device, comprising: displaying first and second images on first and second areas of a display device during a first period, respectively; outputting the first and second images as first polarized light during the first period; reflecting a first image of the first polarized light through a first polarizing mirror during the first period; displaying the first and second images on the first and second areas of the display device during a second period, respectively; outputting the first and second images as second polarized light during the second period; and reflecting a second image of the second polarized light through a second polarizing mirror during the second period. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 19, Cho et al (U.S. PGPub No. 2015/0219911) teaches a method of driving an optical device, comprising: displaying first and second images on first and second areas of a display device during a first period (Fig 4, left and right eye), respectively; outputting the first and second images as first polarized light during the first period (Fig 5, 53); displaying the first and second images on the first and second areas of the display device during a second 
Iwane (U.S. PGPub No. 2016/007751) teaches first (Fig 1, 121) and second micro mirrors (121). 
However, neither Cho, nor Iwane, teach or suggest, the specific limitations of “reflecting a first image of the first polarized light through a first polarizing mirror during the first period; and reflecting a second image of the second polarized light through a second polarizing mirror during the second period” nor would it have been obvious to do so in combination. 

Claim 20 recites a method of driving an optical device, comprising: displaying a first image on a first area of a display device during a first period; outputting the first image as first polarized light during the first period; reflecting a first image of the first polarized light through a first polarizing mirror during the first period; displaying a fifth image on the first area of the display device during a second period; outputting the fifth image as second polarized light during the second period; and reflecting a fifth image of the second polarized light through a second polarizing mirror during the second period. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 20, Cho et al (U.S. PGPub No. 2015/0219911) teaches a method of driving an optical device, comprising: displaying a first image on a first area of a display device during a first period (Fig 4, 400); outputting the first image as first polarized light (Fig 5, 53) during the first period; displaying a fifth image (400) on the first area of the display device during a second period; outputting the fifth image as second polarized light (54) during the second period. 
Iwane (U.S. PGPub No. 2016/007751) teaches first (Fig 1, 121) and second micro mirrors (121). 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        3/12/2021